                         Case 3:19-cv-07734-JSC Document 1-2 Filed 11/24/19 Page 1 of 11



                                           US6687343B2 vs 8x8 VoIP phone service
     Claim                                    8x8 VoIP phone service (The accused instrumentality)
1. An Internet The accused instrumentality (e.g., 8x8 VoIP phone service) is an Internet communication control apparatus (e.g.,
communication cloud PBX) selectively connected to a plurality of communication terminals (e.g., desk phones and mobile app
control        installed smart devices) and to a computer network.
apparatus
selectively
connected to a
plurality of
communication
terminals and
to a computer
network, said
Internet
communication
control
apparatus
comprising:




                 https://www.8x8.com/voip-business-phone-services
       Case 3:19-cv-07734-JSC Document 1-2 Filed 11/24/19 Page 2 of 11




https://www.8x8.com/voip-business-phone-services
                          Case 3:19-cv-07734-JSC Document 1-2 Filed 11/24/19 Page 3 of 11




                  https://www.8x8.com/voip-business-phone-services

a controller      The accused instrumentality (e.g., 8x8 VoIP phone service) utilizes a controller (e.g., hosted PBX) configured to
configured to     transmit calling signals to said plurality of communication terminals (e.g., desk phones and mobile app installed
transmit          smart devices), wherein a single calling signal having a first predetermined time period (e.g., user defined time for
calling signals   ringing) is transmitted to one communication terminal (e.g., user defined single agent) of said plurality of
to said           communication terminals (e.g., desk phones and mobile app installed smart devices) when a single calling request
plurality of      (e.g., User Call initiation) is detected from the computer network (e.g., 8x8’s cloud VoIP), and wherein plural calling
communication     signals having a second predetermined time period (e.g., user defined time for ringing) are sequentially transmitted
terminals,        (e.g., sequential call forwarding) to plural communication terminals (e.g., multiple agents in the queue) of said
wherein a         plurality of communication terminals (e.g., desk phones and mobile app installed smart devices) when plural calling
single calling    requests are detected from the computer network, said plural calling signals being transmitted one after another
signal having a
                            Case 3:19-cv-07734-JSC Document 1-2 Filed 11/24/19 Page 4 of 11



first              (e.g., sequential call forwarding) to the plural communication terminals (e.g., multiple agents in the queue which
predetermined      can be desk phones and mobile app installed smart devices).
time period is
transmitted to     The accused instrumentality (e.g., 8x8 VoIP phone service) utilizes a controller (e.g., hosted PBX) which is provided
one                with an advance call forwarding features wherein 8x8 hosted VoIP allows users to customize the number of calling
communication      agents (i.e. singular or plural calling terminals) as well as predetermined time period for calling signals (i.e. user
terminal of        controlled Connect timeout which indicates how long should an agent’s phone rings before choosing a new agent
said plurality     to receive the call). In case of multiple agents receiving call agents in the queue (i.e. plural calling signals to plurality
of                 of communication terminals) there exist a provision for sequential transmission of call to plurality of communication
communication      terminal (i.e. sequential call forwarding).
terminals when
a single calling
request is
detected from
the computer
network, and
wherein plural
calling signals
having a
second
predetermined
time period are
sequentially
transmitted to
plural
communication
terminals of
said plurality
of
communication
terminals when     https://www.8x8.com/voip-business-phone-services
plural calling
requests are
                          Case 3:19-cv-07734-JSC Document 1-2 Filed 11/24/19 Page 5 of 11



detected from
the computer
network, said
plural calling
signals being
transmitted one
after another to
the plural
communication
terminals.




                   https://www.8x8.com/voip-business-phone-services
       Case 3:19-cv-07734-JSC Document 1-2 Filed 11/24/19 Page 6 of 11




https://www.8x8.com/voip-business-phone-services
        Case 3:19-cv-07734-JSC Document 1-2 Filed 11/24/19 Page 7 of 11




https://www.8x8.com/voip-business-phone-services/features
        Case 3:19-cv-07734-JSC Document 1-2 Filed 11/24/19 Page 8 of 11




https://www.8x8.com/voip-business-phone-services/features/call-forwarding
        Case 3:19-cv-07734-JSC Document 1-2 Filed 11/24/19 Page 9 of 11




https://www.8x8.com/voip-business-phone-services/features
       Case 3:19-cv-07734-JSC Document 1-2 Filed 11/24/19 Page 10 of 11




https://support.8x8.com/us/cloud-phone-service/voice/voice-administration-account-manager/phone-
system/extensions/Virtual_Office%3A_How_Do_I_Increase_My_Ring_Timer%3F
      Case 3:19-cv-07734-JSC Document 1-2 Filed 11/24/19 Page 11 of 11




https://support.8x8.com/us/cloud-phone-service/voice/voice-administration-account-manager/phone-
system/extensions/How_do_I_set_One_Number_Access_(advanced_call_forwarding)%3F#Setting_One_Number
_Access_in_Account_Manager
